DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I – Figures 3 and 4 in the reply filed on January 12, 2022 is acknowledged.
	Claim 1 is allowable. Claims 6 - 11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I – V, as set forth in the Office action mailed on November 12, 2021, is hereby withdrawn and claims 6-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-12 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 12 line 3 “so as to slidable along the guide” has been changed to -- so as to be slidable along the guide.--.
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art made of record teach or suggest a roof airbag apparatus comprising: a cushion configured to cover a roof when deployed; a pair of guides having a length in the deployment direction of the cushion, and configured to guide both sides of the cushion in the deployment direction; and a deployment resistance reducer having a connector connected to one end of each of the guides so as to apply an elastic force from a first location toward the rear, wherein the connector is moved to a second location in a front of the first location by frictional resistance which is applied to the guide when the cushion is deployed. 
Schutt et al. (US 2017/0267199) discloses a roof airbag apparatus comprising: a cushion/fabric configured to cover a roof when deployed; a pair of guides (32) having a length in the deployment direction of the cushion, and configured to guide both sides of the cushion in the deployment direction; and a deployment resistance reducer (52) having a connector connected to one end of each of the guides so as to apply an elastic force from a first location toward the front, wherein the connector is moved to a second location in a front of the first location by frictional resistance which is applied to the guide when the cushion is deployed. This disclosure is the opposite of what is being claimed. There being no motivation to modify the teachings of Schutt, the current application is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614